DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed on 03/12/2021 are pending and being examined. Claims 1, and 11 are independent form.

Priority
3.	This application is a CON of 16/431,131 filed on 06/04/2019, now PAT 11100517, 16/431,131 is a CON of 15/436,616 filed on 02/17/2017, now PAT 10346852, 15/436,616 has PRO 62/297,343 filed on 02/19/2016, 15/436,616 has PRO 62/297,262 filed on 02/19/2016, 15/436,616 has PRO 62/297,285 filed on 02/19/2016,
15/436,616 has PRO 62/297,334 filed on 02/19/2016.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-2, and 8-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hammer (US 2015/0127430, hereinafter “Hammer”). 

Regarding claim 1, Hammer discloses a system (the method/system for identifying and managing a collection of items based on images; see abstract) comprising: at least one nontransitory processor-readable medium which stores a database and at least one set of processor-executable instructions, the database arranged to store a plurality of records a first of the plurality of records including a first digital fingerprint generated based on an analysis of a first digital image of at least a portion of a first physical object (the system may include the data storage facility which stores the image, the physical characteristics, the historic information of each item collected; see 122 of fig.1, para.30; DBs 231 and 232 of fig.2; e.g., item “coin” in the DB, see, fig.6), wherein the first digital fingerprint is responsive to one or more natural structures of the first physical object (wherein the physical characteristics/features uniquely represents the corresponding item; see para.30); and at least one processor communicatively coupled to the at least one nontransitory processor-readable medium to execute the at least one set of processor-executable instructions (the above HWs related features are inherent in the system in Hammer), which cause the at least one processor to: 
analyze a target digital image of at least a portion of a target physical object; generate a target digital fingerprint based on an analysis of the target digital image, wherein the target digital fingerprint is responsive to one or more natural structures of the target physical object (the system may analyze the image and extract one or more features relating to the target object in the captured image; see para.32; wherein the characteristics/features of the target object uniquely represents the corresponding target object; see para.30); 
query the database to seek one of the plurality of database records with the first digital fingerprint that matches the target digital fingerprint; responsive to the query, determine an amount of difference between the first digital fingerprint and the target digital fingerprint (for each item, the data storage facility stores the identifying information including the unique ID and at least a threshold to compare the each item to a target object and determine probable matches in the data storage; see para.30; see “a threshold number” in para.33; see “the unique ID” in para.50; see para.6);
in a first case in which the amount of difference between the first digital fingerprint and the target digital fingerprint is within a first predetermined threshold, returning an indication of a match to the first digital fingerprint (If the item identifies one or more probable matching item, it may return to the user's electronic device 110 via the network 124 categorical information and one or more stored images for each probable matching item; see para.33);
 and in a second case in which the amount of difference between the first digital fingerprint and the target digital fingerprint exceeds the first predetermined threshold and is within a second predetermined threshold, generating an indication of a new match to the first physical object (If no probable matching items are identified, the valuation service's processor 124 may implement additional aspects of the object identification confirmation module by making the image of the target object available to any number of other users' electronic devices; see para.36).

Regarding claim 2, Hammer discloses the system of claim 1 wherein the first digital fingerprint uniquely identifies the first physical object from other physical objects of a same type of physical object as the first physical object (wherein the physical characteristics/features uniquely represents the corresponding item; see para.30).

Regarding claim 8, Hammer discloses the system of claim 1 wherein the at least one set of processor-executable instructions cause the at least one processor to: analyze the first digital image; and generate the first digital fingerprint (the system may analyze the image and extract one or more features relating to the target object in the captured image; see para.32; wherein the characteristics/features of the target object uniquely represents the corresponding target object; see para.30).

Regarding claim 9, Hammer discloses the system of claim 1, further comprising: at least one sensor attached to the target physical object, wherein the at least one sensor captures data corresponding to one or more conditions of the target physical object prior to when the at least one processor analyzes the target digital image (at least some electronic devices may include an image capturing sensor such as a camera that can capture images of one or more objects; see para.25).

Regarding claim 10, Hammer discloses the system of claim 9 wherein the one or more conditions include: temperature, light exposure, altitude, oxygen level, location or any combination thereof (at least some electronic devices may include an image capturing sensor such as a camera that can capture images of one or more objects; see para.25).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2015/0127430, hereinafter “Hammer”). 

Regarding claims 3-7, Hammer discloses the claimed inventions except for “an electromagnetic radiation capture device which scans at least a portion of the first physical object”. However, an electromagnetic radiation capture device for scanning a physical object is a well-known technique. One of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to replace the imaging sensor/camera of Hammer with an electromagnetic radiation capture device of the claimed invention since doing this would amount to a simple substitution of one known element for another (carbon fiber sensor) to obtain predictable results.

Allowable Subject Matter
9.	Claims 11-20 are allowed, wherein only claim 11 has an independent form and the others are dependent on claim 11 or the basis claims.

10. 	The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 11, the claim recites the limitations of: stores a database which arranged to store and search a plurality of records, each of the plurality of records including digital fingerprints and related information associated with respective physical objects, wherein a first of the plurality of records includes a first digital fingerprint based on a first digital image of at least a portion of a first physical object, wherein the first digital fingerprint is responsive to one or more natural structures of the first physical object and uniquely identifies the first physical object from other physical objects of a same type of physical object as the first physical object; initializes in the database a series of digital fingerprints associated with the first physical object, the series beginning with the first digital fingerprint: over time; acquires a plurality of new target digital fingerprints, upon acquiring each of the plurality of new target digital fingerprints, querying the database, and determining a new target digital fingerprint matches a most recent one of the series of digital fingerprints within a predetermined similarity threshold, adding the new target digital fingerprint to the series of digital fingerprints to become the most recent one; and repeats the querying and conditionally adding of additional new target digital fingerprints so that the series of digital fingerprints evolves incrementally over time from the first digital fingerprint. The combination of these features as cited in the claim are neither disclosed nor suggested by the prior art of record.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        9/13/2022